Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 1-20 are allowed.  All rejections are withdrawn.  The amendments dated 11-24-2021 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1 and 13.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The prior art fails to disclose or suggest either individually or together with any other prior art of record “[a]  data processing system utilized in autonomous driving, 
the system comprising:
a host system having one or more host processors and 
a memory storing instructions, 
which when executed by the host processors, 
cause to host processors to perform 
autonomous driving operations to drive an autonomous driving vehicle (ADV); and
an expansion device that  comprises
a peripheral component express (PCle) compatible switch device, and 
a plurality of processing modules coupled to the switch device,  
wherein in response to firmware of the expansion device detecting that the host system is coupled to the expansion device over a PCle bus, 
firmware of the expansion device configures  at least one of the plurality of processing  modules as 
a client device to the host system, 
such that the host system can offload 
at least one of the autonomous driving operations to the at least one of the plurality of processing
wherein in response to firmware of the expansion device 
detecting that the host system is not coupled to the 
host system over the PCle bus, 
the firmware configures a first of the processing modules as 
a host node within the expansion
 device and 
configures remaining ones of the 
processing modules as 
client nodes to the first processing 
module such that the 
expansion device operates as a standalone system or a peer to the host system”.

The closest prior art is Mao that discloses that a host is connected to an AV server as a client then the device can offload autonomous vehicle operations to the server. 
See FIG. 1 where the autonomous vehicle 22 has a local computer with model parameter values 172 that are used for a coarse and a fine planning and are used to classy objects locally but that are determined in the cloud computer as a neural network device. This remote device also includes a training neural network 114 and a training engine 116 and then mode! parameter values 170; see col. 16, lines 1-25: see also FIG. 3 where the sensors are captured at the vehicle and then the multiple channels of sensor data are provided to the NN system and then is returned to the vehicle for a fine object classification to provide a remote object recognition classification; see also claims 1-9: see col. 4, line 10 to col. 6, line 65. 

Mao is silent as to a PCIe bus and is silent as to  “[a]  data processing system utilized in autonomous driving, 
the system comprising:
a host system having one or more host processors and 
a memory storing instructions, 
which when executed by the host processors, 
cause to host processors to perform 
autonomous driving operations to drive an autonomous driving vehicle (ADV); and
an expansion device that  comprises
a peripheral component express (PCle) compatible 
switch device, and 
a plurality of processing modules coupled to the switch device,  
wherein in response to firmware of the expansion device detecting that the host system is coupled to the expansion device over a PCle bus, 
firmware of the expansion device configures  at least one of the plurality of processing  modules as 
a client device to the host system, 
such that the host system can offload 
at least one of the autonomous driving operations to the at least one of the plurality of processing
wherein in response to firmware of the expansion device 
detecting that the host system is not coupled to the 
host system over the PCle bus, 
the firmware configures a first of the processing modules as 
a host node within the expansion 
device and 
configures remaining ones of the 
processing modules as 
client nodes to the first processing 
module such that the 
expansion device operates as 
a standalone system or a peer to the host system”.
Herbach discloses a av that can be stuck and then the device can ask a remote expert center for assistance.  Herbach is silent as to a PCIe switch and bus as claimed.  
Herbach is silent as to  “[a]  data processing system utilized in autonomous driving, 
the system comprising:
a host system having one or more host processors and 
a memory storing instructions, 
which when executed by the host processors, 
cause to host processors to perform 
autonomous driving operations to drive an autonomous driving vehicle (ADV); and
an expansion device that  comprises
a peripheral component express (PCle) compatible switch device, and 
a plurality of processing modules coupled to the switch device,  
wherein in response to firmware of the expansion device detecting that the host system is coupled to the expansion device over a PCle bus, 
firmware of the expansion device configures  at least one of the plurality of processing  modules as 
a client device to the host system, 
such that the host system can offload 
at least one of the autonomous driving operations to the at least one of the plurality of processing
wherein in response to firmware of the expansion device 
detecting that the host system is not coupled to the 
host system over the PCle bus, 
the firmware configures a first of the processing modules as 
a host node within the expansion device and 
configures remaining ones of the processing modules as 
client nodes to the first processing module such that the 
expansion device operates as a standalone system or a peer to the host system”.
Ross discloses a switch device for a device to connect to an AV.  Ross is silent as to  “[a]  data processing system utilized in autonomous driving, 
the system comprising:
a host system having one or more host processors and 
a memory storing instructions, 
which when executed by the host processors, 
cause to host processors to perform 
autonomous driving operations to drive an autonomous driving vehicle (ADV); and
an expansion device that  comprises
a peripheral component express (PCle) compatible switch device, and 
a plurality of processing modules coupled to the switch device,  
wherein in response to firmware of the expansion device detecting that the host system is coupled to the expansion device over a PCle bus, 
firmware of the expansion device configures  at least one of the plurality of processing  modules as 
a client device to the host system, 
such that the host system can offload 
at least one of the autonomous driving operations to the at least one of the plurality of processing
wherein in response to firmware of the expansion device 
detecting that the host system is not coupled to the 
host system over the PCle bus, 
the firmware configures a first of the processing modules as 
a host node within the expansion device and 
configures remaining ones of the processing modules as 
client nodes to the first processing module such that the 
expansion device operates as a standalone system or a peer to the host system”.
Jain discloses a device to offload tasks to another node. Jain is silent as to the PCIe switch and bus as claimed. Jain is silent as to  “[a]  data processing system utilized in autonomous driving, 
the system comprising:
a host system having one or more host processors and 
a memory storing instructions, 
which when executed by the host processors, 
cause to host processors to perform 
autonomous driving operations to drive an autonomous driving vehicle (ADV); and
an expansion device that  comprises
a peripheral component express (PCle) compatible switch device, and 
a plurality of processing modules coupled to the switch device,  
wherein in response to firmware of the expansion device detecting that the host system is coupled to the expansion device over a PCle bus, 
firmware of the expansion device configures  at least one of the plurality of processing  modules as 
a client device to the host system, 
such that the host system can offload 
at least one of the autonomous driving operations to the at least one of the plurality of processing
wherein in response to firmware of the expansion device 
detecting that the host system is not coupled to the 
host system over the PCle bus, 
the firmware configures a first of the processing modules as 
a host node within the expansion device and 
configures remaining ones of the processing modules as 
client nodes to the first processing module such that the 
expansion device operates as a standalone system or a peer to the host system”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668